Citation Nr: 0515228	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  04-06 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for residuals, left 
acromioclavicular joint injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel 

INTRODUCTION

The veteran is reported to have served on active duty from 
January 1982 to June 1992.                   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in July 2003 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Anchorage, Alaska.      


FINDING OF FACT

The veteran has submitted new and material evidence with 
regard to his left shoulder disability.  


CONCLUSION OF LAW

The veteran has submitted new and material evidence that 
warrants reopening his claim for service connection.  38 
U.S.C.A. § 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.200, 20.302 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter - VA's Duty to Notify and Assist

On November 9, 2000, the President signed the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist claimants, and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This change in the law is generally applicable to all claims 
filed on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board observes that the VCAA is 
generally applicable to the claim pending on appeal.

The final rule implementing the VCAA was published on August 
29, 2001. 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003).  These regulations, likewise, generally 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date, with the 
exception of the amendments to 38 C.F.R. § 3.156(a) relating 
to the definition of new and material evidence and to 38 
C.F.R. § 3.159 pertaining to VA assistance in the case of 
claims to reopen previously denied final claims (the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii)), which apply 
to any claim to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).

The Board is satisfied that the RO has sufficiently met its 
required duties under the VCAA.  The Board first finds that 
the RO met its duties to notify in this case.  The veteran 
was provided adequate notice as to the evidence necessary to 
substantiate his claim, as well as the applicable laws and 
regulations, as indicated in a letter from the RO dated in 
February 2003, in the July 2003 rating decision, and in the 
February 2004 statement of the case.  Most important, the RO 
informed the veteran of his need to submit new and material 
evidence, defining each to ensure the veteran's 
understanding.  The RO also attempted to inform the veteran 
of which evidence he was to provide to VA and which evidence 
the RO would attempt to obtain on his behalf, as noted in the 
correspondence dated in February 2003.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Second, the Board 
finds that the RO met its duty to assist by making 
satisfactory efforts to ensure that all relevant evidence was 
associated with the claims file, noting that it contains the 
veteran's available service medical records, private medical 
records, and VA treatment records.  The veteran was also 
afforded a new VA examination in May 2003.  Furthermore, the 
veteran testified at a Board hearing in May 2004.  
  


Whether New and Material Evidence has been Submitted to 
Reopen the Claim

I.	Background

Service medical records show that the veteran injured his 
left shoulder while in service in July 1985.  Soon after 
separation from service in June 1992, the veteran claimed 
service connection for this injury.  In September 1992, the 
RO denied the veteran's claim.  At that time, the record of 
evidence showed the following:  a February 1992 report of 
medical examination for the veteran's pending discharge, 
which mentioned nothing related to the veteran's claimed 
shoulder disability; and an August 1992 VA examination 
report, which noted the veteran's shoulder with normal range 
of motion and negative x-rays.  In its September 1992 
decision, the RO cited this evidence indicating the absence 
of a current disability as the basis for its denial.  

The veteran did not appeal the September 1992 rating 
decision.  In December 2002, the veteran filed another 
service connection claim for his shoulder injury.  Pursuant 
to this claim, the veteran submitted private and VA medical 
records.  The private records indicate that the veteran has a 
current disability.  These records also show that the veteran 
injured his shoulder in February 1997 while working with a 
civilian furniture moving company, and that he underwent 
shoulder surgery for this injury in April 1997.  

II.	Laws and Regulations

Recent regulations changed the VA's definition of "new and 
material evidence."  This change applies prospectively to all 
requests to reopen that are made on or after August 29, 2001.  
See Fed. Reg. 45,620-30 (Aug. 29, 2001) [now codified at 38 
C.F.R. § 3.156(a) (2003)].  Because the veteran filed his 
request to reopen this claim after that date (in December 
2002), this regulatory change is applicable here.

The Board observes that it must make its own determination as 
to whether any newly received evidence warrants a reopening 
of the veteran's claim.  This is important because the 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on the merits.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).

If new and material evidence is presented or secured with 
respect to a claim that has finally been disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  When determining whether the 
claim should be reopened, the credibility of the newly 
received evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).  In order for evidence to be sufficient 
to reopen a previously disallowed claim, it must be both new 
and material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  See Smith v. 
West, 12 Vet. App. 312, 314 (1999).

New evidence is now defined as existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

III.	Analysis

The veteran's claim of service connection for a left shoulder 
disability was last denied in a September 1992 rating 
decision.  The veteran did not file a notice of disagreement 
with this decision and, therefore, did not later perfect an 
appeal to the Board via the filing of a VA Form 9 substantive 
appeal.  Accordingly, the RO's September 1992 rating decision 
subsequently became final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.200 (2004).  

The Board must now determine whether the RO correctly 
concluded in its July 2003 rating decision that no new and 
material information has been submitted to reopen the 
veteran's claim.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).
  
In support of the effort to reopen his claim, the veteran 
submitted lay statements from his Mother and from a friend.  
Both lay statements support the veteran's claim that he has 
experienced residuals of his in-service injury since 
separation from service.  The veteran submitted private and 
VA medical records reflecting post-service medical treatment 
for a shoulder disability.  These records show that the 
veteran has a current shoulder disability.  The veteran 
appeared at a Board hearing, where he testified about his 
current shoulder disability and the difficulties it has 
caused him since his separation from service.  And at this 
hearing he testified that, following his shoulder surgery in 
1997, his private physician intimated that he found residuals 
of the veteran's in-service injury during surgery.         

This is new information associated with the claims folder 
since the last final rating decision in September 1992.  
Accordingly, the Board finds this evidence to be new 
evidence.  As noted, however, this does not end the inquiry, 
as the Board must still determine whether any of this new 
evidence is also material.

To that end, the Board has determined that the new 
information is also material.  By itself, the new evidence 
relates to one of the unestablished facts necessary to 
substantiate the veteran's claim.  This evidence is medical 
evidence of a current shoulder disability.  This evidence 
pertains, moreover, to the specific reason the veteran's 
claim was denied in September 1992 - i.e., the RO based its 
original denial on the lack of evidence of a current 
disability, relying on the negative results of the August 
1992 VA examination.  See 38 U.S.C.A. § 1110 (2002); 38 
C.F.R. § 3.303(a) (2004); see Pond v. West, 12 Vet. App. 341, 
346 (1999)(to establish service connection for a disability, 
a claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury).  
    
Because the new and material evidence demonstrates a current 
disability, the evidence of record now satisfies two of the 
three requisite elements under Pond.  As such, the record may 
now satisfy criteria necessary to warrant a grant of service 
connection.  Pond, 12 Vet. App. at 346.  The Board therefore 
finds that the new information raises a reasonable 
possibility of substantiating the veteran's claim.  38 C.F.R. 
§ 3.156(a).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a shoulder disability 
is reopened, and to this extent only, the appeal is granted.


REMAND

The veteran testified at his Board hearing that his private 
physician intimated in 1997, following the veteran's shoulder 
surgery, that the veteran then experienced residuals of his 
in-service shoulder injury.  But the evidence of record does 
not contain a formal medical opinion commenting on whether 
the veteran's current shoulder disability is related to his 
in-service shoulder injury.  

Accordingly, this appeal is REMANDED to the RO, via the 
Appeals Management Center (AMC) in Washington, DC, for 
completion of the following:

1.  Schedule an appropriate medical 
examination to ascertain the current 
nature and severity of the veteran's 
shoulder disability.  All pertinent tests 
and studies should be accomplished and 
the findings then reported in detail.  
The examiner is requested to review all 
pertinent records associated with the 
claims file and, if the examiner finds a 
current disability, offer an opinion as 
to the following:  is it as likely as not 
that the veteran's shoulder disability 
relates to active service.  Please send 
the claims folder to the examiner for 
review in conjunction with the 
examination.
    
2.  After the development requested above 
has been completed to the extent 
possible, the claim should be 
readjudicated.  If the benefit sought on 
appeal is not granted in its entirety, 
then the veteran and his representative 
should be furnished with a supplemental 
statement of the case, and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development.  The Board does not 
intimate any opinion as to the merits of this claim, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran, however, until he is so 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


